United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS MEDICAL
CENTER , Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Victor A. Walker, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0756
Issued: September 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2018 appellant, through her representative, filed a timely appeal from a
December 21, 2016 nonmerit decision of the Office of Workers’ Compensation Program (OWCP).
As more than 180 days elapsed from OWCP’s last merit decision, dated August 1, 2016, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 19, 2016 appellant, then a 52-year-old program support assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained a work-related aggravation of
depression, anxiety, and insomnia. She asserted that an acting administrative officer threatened
her and requested that she leave the palliative care unit where she was working. Appellant
indicated that she first became aware of her claimed condition and its relationship to her federal
employment on February 1, 2016. She stopped work on February 1, 2016. On the reverse of the
form, appellant’s immediate supervisor indicated that she could not vouch for appellant’s claim
that she was threatened.
In a February 25, 2016 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim. On February 25, 2016 it also
requested that the employing establishment submit additional information.
Appellant submitted an undated statement in which she discussed the incidents and
conditions at work that she believed caused her to sustain several stress-related conditions. She
asserted that the acting administrative officer subjected her to abuse, bullied her, and did not treat
her with respect. Appellant claimed that on January 28, 2016 the acting administrative officer
improperly met with her without allowing her to have her union representative present at the
meeting. She indicated that management acted improperly by assigning her to the palliative care
unit and noted that she had filed an Equal Employment Opportunity claim as a result of this action.
Appellant asserted that there was confusion about who her first line and second line supervisors
were, and she claimed that management failed to adequately define her work duties and
responsibilities. She alleged that she did not receive performance evaluations in 2015 and 2016.
Appellant submitted several January 2016 e-mails to and from employing establishment
officials which discussed the ending of her work detail.
Appellant submitted reports of attending physicians dated between February and
April 2016, including reports of Dr. Sara Vizcay, an attending Board-certified family practitioner.
Dr. Vizcay diagnosed such conditions as major depressive disorder, general anxiety, acute stress
disorder, adjustment insomnia, and post-traumatic stress disorder secondary to her work
environment.
In response to the February 25, 2016 development letter, a human resources specialist from
the employing establishment indicated that she was submitting a February 1, 2016 report of contact
from the acting administrative officer and a February 23, 2016 incident report from appellant’s
immediate supervisor.3 In the February 1, 2016 report of contact, the acting administrative officer
3
The February 23, 2016 incident report was also signed by a safety officer from the employing establishment on
March 1, 2016.

2

indicated that she began to speak to appellant on February 1, 2016 about her need to vacate an
office due to the termination of her work detail to that office. She noted that appellant kept
interrupting her efforts to speak on this matter and that she advised appellant that she was being
insubordinate and disrespectful. In the February 23, 2016 incident report, appellant’s immediate
supervisor indicated that she had been advised that on February 1, 2016 the acting administrative
officer told appellant to leave her work detail in the palliative care unit because it had ended.
By decision dated August 1, 2016, OWCP denied appellant’s claim for stress-related
conditions because she failed to establish any compensable employment factors. It determined
that appellant failed to establish that the employing establishment engaged in harassment/
discrimination or committed error or abuse when handling administrative or personnel matters.
On July 18, 2016 appellant, through her representative, requested reconsideration of
OWCP’s August 1, 2016 decision. In a July 18, 2016 statement, the representative indicated that
he was submitting e-mails which showed that the employing establishment committed wrongdoing
with respect to authorization of overtime work performed by appellant. He also indicated that he
was submitting additional medical evidence on appellant’s behalf which OWCP should review.
Several e-mails, dated between January and August 2016, memorialize communications
between appellant and employing establishment officials regarding appellant’s request for
authorization of overtime work. In these e-mails, the acting administrative officer advised
appellant that overtime work had to be approved by her supervisor prior to performing such work.
Appellant submitted March 24 and August 15 and 29, 2016 reports of Dr. Walter Afield,
an attending Board-certified psychiatrist. Dr. Afield diagnosed such conditions as major
depressive disorder, generalized anxiety disorder, panic disorder, and post-traumatic stress
disorder. In several reports dated between May 2016 and June 2017, Jennifer Barror-Levine,
Psy.D., a clinical psychologist, discussed her periodic therapy sessions with appellant.
By decision dated December 21, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence
submitted by appellant was cumulative or irrelevant to the underlying issue of the present case.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.4
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes

4

5 U.S.C. § 8128(a).

3

relevant and pertinent new evidence not previously considered by OWCP.5 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.6 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.7
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.8 For OWCP decisions issued on or after
August 29, 2011, the date of the application for reconsideration is the “received date” as recorded
in the Integrated Federal Employees’ Compensation System (iFECS).9
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record10 and the submission of evidence or argument which
does not address the particular issue involved does not constitute a basis for reopening a case.11
While a reopening of a case may be predicated solely on a legal premise not previously considered,
such reopening is not required where the legal contention does not have a reasonable color of
validity.12
A claimant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation, including a stressrelated condition, was caused or adversely affected by employment factors.13 This burden includes
the submission of a detailed description of the employment factors or conditions which he or she
believes caused or adversely affected a condition for which compensation is claimed, and a
rationalized medical opinion relating the claimed condition to compensable employment factors.14
Administrative and personnel matters, although generally related to the employee’s employment,
5

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

8

20 C.F.R. § 10.607(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). See
also C.B., Docket No. 13-1732 (issued January 28, 2014). For decisions issued before June 1, 1987 there is no
regulatory time limit for when reconsideration requests must be received. For decisions issued from June 1, 1987
through August 28, 2011, the one-year time period begins on the next day after the date of the original decision and
must be mailed within one year of OWCP’s decision for which review is sought.
10

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

11

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

12

John F. Critz, 44 ECAB 788, 794 (1993).

13

Pamela R. Rice, 38 ECAB 838, 841 (1987).

14

Effie O. Morris, 44 ECAB 470, 473-74 (1993). When a claimant has not established any compensable
employment factors, it is not necessary to consider the medical evidence of record. See Margaret S. Krzycki, 43 ECAB
496, 502-03 (1992).

4

are administrative functions of the employer rather than the regular or specially assigned work
duties of the employee and are not covered under FECA.15 However, the Board has held that,
where the evidence establishes error or abuse on the part of the employing establishment in what
would otherwise be an administrative matter, coverage will be afforded.16
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
OWCP issued a decision on August 1, 2016, and it received appellant’s request for
reconsideration on July 18, 2017. Appellant’s request was timely filed as it was received within
one year of OWCP’s August 1, 2016 decision.17
The issue presented on appeal is whether appellant’s July 2017 request for reconsideration
met any of the requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for
further review of the merits of the claim.
The Board finds that appellant’s request for reconsideration did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered by OWCP. The Board also finds that appellant did not submit
pertinent new and relevant evidence which would require reopening of her claim for merit
review.18
Appellant’s representative argued that the employing establishment committed
wrongdoing with respect to authorization of overtime work, and asserted that appellant established
a compensable employment factor in this regard.19 In support of this argument, appellant
submitted several e-mails, dated between January and August 2016, which memorialize
communications between appellant and employing officials establishment regarding her request
for authorization of overtime work. In these e-mails, the acting administrative officer advised
appellant that overtime work had to be approved by her supervisor prior to performing such work.
The Board notes that these e-mails do not contain any finding regarding whether the
employing establishment committed error or abuse in the handling of this matter, nor do the e-mails
independently show such error or abuse. Therefore, these e-mails are not relevant to the underlying
issue of whether appellant established compensable employment factors, including a factor related
to wrongdoing by the employing establishment in the carrying out of the administrative function
15

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB
556 (1991).
16

William H. Fortner, 49 ECAB 324 (1998).

17

See supra note 9.

18

See supra note 6.

19
By decision dated August 1, 2016, OWCP denied appellant’s claim for stress-related conditions because she
failed to establish any compensable employment factors.

5

of authorizing overtime work.20 The submission of this evidence does not require reopening of
appellant’s claim for further merit review because the Board has held that the submission of evidence
or argument which does not address the particular issue involved does not constitute a basis for
reopening a case.21
Appellant submitted numerous documents relating to her medical condition, including
reports of an attending physician, Dr. Afield, and reports of a clinical psychologist, Dr. BarrorLevine. As noted, the underlying issue in this case is whether appellant established compensable
employment factors in connection with her claim for stress-related conditions, and this is a factual
matter which must be addressed by relevant factual evidence. Therefore, these documents do not
address the underlying factual aspect of the claim, i.e., whether appellant established compensable
employment factors. The documents do not constitute relevant and pertinent new evidence which
would require reopening appellant’s claim for merit review.22
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

20

See supra notes 15 through 18.

21

See supra note 13.

22

See id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

